The appellees in this case filed a bill of complaint to enjoin, among other things, the allowance of an exemption or preference under the Emergency Banking Act, Acts of 1933, ch. 46, sec. 71G, in deposits in the Union Trust Company by the bank commissioner, acting as receiver of the Chesapeake Bank of Baltimore; a demurrer by the bank commissioner was overruled; and he appeals.
The bill averred that the complainant had a general checking account in this trust company, and that the depletion of its assets and withdrawals of deposits had left it in such condition that after the banking holidays described in the opinion filed in the cases preceding this one (Ghingher v. Pearson, 165 Md. 273,168 A. 121), and after the enactment of the statute, the bank commissioner took custody and control of the company under the statute and still holds custody and control, with the consequence that withdrawals have been restricted except as permitted under the statutory preferences. And an injunction was sought against all these preferences.
The present appeal is concerned only with the exemption or preference of funds on deposit in the name of the bank commissioner as receiver of the assets of a private institution; and that question has been considered and decided in the opinion immediately preceding this one. Ghingher v. Pearson,165 Md. 273, 168 A. 121. For the reasons there stated, so much of the order in this case as is now brought up for review must be affirmed.
Order affirmed, with costs. *Page 318